     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 1 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     1/27/2020
---------------------------------------------------------------X
                                                               :
  CHEVRON CORPORATION,                                         :     11 Civ. 0691 (LAK) (RWL)
                                                               :
                                    Plaintiff,                 :
                                                               :   REPORT AND RECOMMENDATION
                  -against-                                    :     TO HON. LEWIS A. KAPLAN:
                                                               :      MOTION FOR CONTEMPT
  STEVEN DONZIGER,                                             :       RE: AARON MARR PAGE
                                     Defendant.                :
                                                               :
                                                               :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff Chevron Corporation moves for entry of an order holding non-party Aaron

Page and his law firm, Forum Nobis PLLC, in civil contempt pursuant to Federal Rule of

Civil Procedure 70(e) and Local Civil Rule 83.6 of the Local Rules of the United States

Court for the Southern District of New Yok. Chevron’s motion follows on the heels of the

Court’s decision finding Defendant Steven Donziger in civil contempt for violating

injunctive provisions set forth in the Court’s Judgment entered on March 4, 2014 and the

Default Judgment entered on April 23, 2018. Chevron claims that Page and Forum Nobis

should be held in contempt for aiding and abetting Donziger’s acts of contempt and for

committing contemptuous acts while acting as Donziger’s lawyer, employee or agent.

Chevron requests compensatory sanctions and an award of attorneys’ fees. The Court

sets forth below its certified Findings of Fact; recommends staying further decision on the

motion until the Second Circuit Court of Appeals rules on Donziger’s appeal of the earlier

decision holding him in contempt; and also provides conclusions on the merits in the event

the District Judge determines to proceed.


                                                        1
    Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 2 of 37




                                 Procedural Background

       The Court presumes the parties’ familiarity with the extensive history of this case

and sets forth in its certified Findings of Fact only those facts and procedural events

relevant to determining the instant motion for contempt. See, e.g., Chevron Corp. v.

Donziger, 974 F. Supp.2d 362 (S.D.N.Y. 2014).

       Chevron filed the instant motion on August 28, 2019. Page submitted opposition

papers, Chevron replied, and the motion was fully briefed and submitted as of October

16, 2019. 1 The Court held a hearing on January 16, 2019, at which Page testified and

the parties presented arguments.

                            This Court’s Contempt Authority

       Where, as here, the parties have not consented to the magistrate judge’s exercise

of plenary jurisdiction pursuant to 28 U.S.C. § 636(c), the magistrate judge’s role with

regard to a civil contempt motion is circumscribed by § 636(e). Once the facts have been

certified by the magistrate judge, “[t]he determination of whether the conduct constitutes

contempt and, if so, what sanctions are appropriate are left to the discretion of the district

court.” JSC Foreign Economic Association Technostroyexport v. International

Development & Trade Services., Inc., No. 03 CV 5562, 2006 WL 1148110, at *1 (S.D.N.Y.

Apr. 28, 2006); see also Comverse, Inc. v. American Telecommunications., Inc. Chile

S.A., No. 07 CV 11121, 2009 WL 464446, at *2 (S.D.N.Y. Feb. 24, 2009) (because the



1 Chevron asks the Court to disregard Page’s opposition papers because he filed them
one day late notwithstanding having received an earlier extension. (Reply, Dkt. 2369, at
2.) While the Court does not condone late filings, the Court exercises its discretion to
consider Page’s opposition, given the circumstances of this case and that the question
before the Court is one of contempt.

                                              2
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 3 of 37




parties did not consent to the magistrate judge for all purposes, “this Court reviews the

facts certified to determine whether the conduct constitutes contempt and to fashion an

appropriate remedy.”). On October 8, 2019 the Honorable Lewis A. Kaplan, United States

District Judge, referred the instant motion to the undersigned for a report and

recommendation.

                               Certified Findings of Fact

A.     The RICO Judgment and Default Judgment

       1.    In 2011, as part of a larger effort to “extort” billions of dollars from Chevron,

Donziger obtained a judgment in Ecuador, finding Chevron liable for billions of dollars

based on claims of having caused environmental damage (the “Ecuador Judgment”).

Chevron, 974 F. Supp.at 481.

       2.    Three years later, in 2014, the Court issued a decision following trial finding

Donziger liable under the federal RICO statute and New York common law for having

procured, with the help of others, the Ecuador Judgment by using corrupt means,

including bribery and submission of fraudulent evidence. See Chevron, 974 F. Supp. at

384, 567-603. 2

       3.    On March 4, 2014, the Court entered judgment in favor of Chevron against

Donziger and his law firms as well as two Ecuadorian plaintiffs (the “RICO Judgment”).




2 The Second Circuit Court of Appeals affirmed the decision. Chevron v. Donziger, 833
F.3d 74, 81(2d Cir. 2016), cert. denied, 137 S. Ct. 2268 (2017). Summarizing what led
to the Ecuador Judgment, the Court stated: “The record in the present case reveals a
parade of corrupt actions by the LAPs’ legal team [i.e., Donziger and his co-conspirators],
including coercion, fraud, bribery, culminating in the promise to [the Ecuadorian Judge],
of $500,000 from a judgment in the favor of the LAPs.” 833 F.3d at 126.

                                             3
    Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 4 of 37




(Dkt. 1875.) Page learned of the RICO Judgment the same day it issued. 3 He even

Tweeted about it that same day. (Declaration of Anne Champion, dated August 28, 2019,

Dkt. 2317 (“Champion Decl.”), Ex. 6.)

       4.     Among other provisions, Paragraph 1 of the RICO Judgment “impose[d] a

constructive trust for the benefit of Chevron on all property, whether personal or real,

tangible or intangible, vested or contingent, that Donziger has received, or hereafter may

receive, directly or indirectly, or to which Donziger now has, or hereafter obtains, any

right, title or interest, directly or indirectly, that is traceable to the [Ecuador] Judgment of

the enforcement of the Judgment anywhere in the world.” (Dkt. 1875 ¶ 1.) Paragraph 1

also requires that Donziger “transfer and forthwith assign to Chevron all such property

that he now has or hereafter may obtain.” (Id.)

       5.     Paragraph 5 of the RICO Judgment “enjoined and restrained” Donziger

“from undertaking any acts to monetize or profit from the [Ecuador] Judgment . . .,

including without limitation by selling, assigning, pledging, transferring or encumbering

any interest therein.” (Dkt. 1875 ¶ 5.)

       6.     Citing Federal Rule of Civil Procedure 65(d)(2) (“Persons Bound” by

Injunctions and Restraining Orders), Paragraph 8 of the RICO Judgment made the

Judgment “binding upon the parties; their officers, agents, servants, employees, and

attorneys; and any other persons who are in active concert and participation with any of

the foregoing.” (Dkt. 1875 ¶ 8.)




3At the hearing, Page stipulated to his knowledge of the RICO Judgment. (Transcript of
Jan. 16, 2020 Hearing (“Tr.”) at 6.)

                                               4
    Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 5 of 37




        7.    On April 23, 2018, the Court entered default judgment against the Amazon

Defense Front (“FDA” by its native language initials) and other Ecuadorian defendants

who did not appear (the “Default Judgment”). (Dkt. 1985.) Page knew of the Default

Judgment on the day, or soon after, it issued. 4 (Champion Decl. Ex. 8.)

        8.    The Default Judgment contained provisions similar to the RICO Judgment.

Paragraph 1 of the Default Judgment thus “impose[d] a constructive trust for the benefit

of Chevron on all property whether personal or real, tangible or intangible, vested or

contingent, that Defaulted Defendants have received, or hereafter may receive, directly

or indirectly, or to which the Defaulted Defendants now have, or hereafter obtain, any

right, title or interest, directly or indirectly, that is traceable to the [Ecuador] Judgment of

the enforcement of the Judgment anywhere in the world.” (Dkt. 1985 ¶ 1.) Paragraph 1

also required each Defaulting Defendant to “transfer and forthwith assign to Chevron all

such property that he or she now has or hereafter may obtain.” (Id.)

        9.     Like Paragraph 5 of the RICO Judgment, Paragraph 4 of the Default

Judgment “enjoined and restrained” the Defaulted Defendants “from undertaking any acts

to monetize or profit from the [Ecuador] Judgment . . ., including without limitation by

selling, assigning, pledging, transferring, or encumbering any interest therein.” (Dkt. 1985

¶ 4.)

        10.   Like Paragraph 8 of the RICO Judgment, Paragraph 7 of the Default

Judgment invoked Fed. R. Civ. P. 65(d)(2), stating that the Default Judgment is binding

on not only the parties but also their agents, attorneys, and others. (Dkt. 1985 ¶ 7.)


4At the Hearing, Page did not deny his knowledge of the Default Judgment on the day,
or shortly after, it issued.

                                               5
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 6 of 37




B.     The Decision Holding Donziger in Contempt

       11.    On May 23, 2019, the Court found Donziger in willful contempt of the RICO

Judgment in multiple respects (the “Donziger Contempt Ruling”). (Dkt. 2209.)

       12.     As relevant here, Donziger violated Paragraph 1 of the RICO Judgment

(the terms of which the Court found to be clear and unambiguous) by failing to transfer to

Chevron a contingency interest in the Ecuador Judgment received by Donziger pursuant

to his retainer agreement with the FDA. (Dkt. 2209 at 36-40, 69 ¶1a-b.) Donziger

subsequently purged himself of this contempt. (Dkt. 2216 ¶ 4.)

       13.     The Court further found Donziger in contempt of Paragraph 5 of the RICO

Judgment for committing to pay David Zelman, a life coach, “14/250 of an eighth of a

point of whatever is recovered on the total claim” out of Donziger’s “personal fees from

this litigation.” (Dkt. 2209 at 42, 70 ¶ 3a.)

       14.    The Court further found that “Donziger used at least $666,476.34 of

investment funds for personal expenses, that those funds were traceable to the Ecuador

Judgment, and that he had a personal right to or interest in those funds.” (Dkt. 2209 at

58.) In doing so, Donziger “profit[ed] from and fail[ed] to assign to Chevron funds

traceable to the Ecuador Judgment,” in violation of Paragraphs 1 and 5 of the RICO

Judgment. (Id.)

       15.    The Court also found that Donziger had violated the RICO Judgment by

monetizing the Ecuador Judgment but ultimately did not hold Donziger in contempt on

that basis. (Dkt. 2209 at 41-42.)

       16.    In that regard, the Court found that Donziger admitted to arranging “sales

of shares in the Ecuador Judgment to at least six investors since March 2014” and had

                                                6
       Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 7 of 37




“raised over $2.4 million from investors in exchange for interests in the Ecuador Judgment

totaling at least 1.28525 percent from at least May 2016 through 2018.” (Dkt. 2209 at 41,

53.)

         17.   The Court rejected Donziger’s argument, based on an April 25, 2014 order

denying a stay pending appeal, that Paragraph 5 of the RICO Judgment did not prohibit

Donziger from selling the FDA’s interest (as distinct from Donziger’s interest) in the

Ecuador Judgment. (Dkt. 2209 at 51-53.)

         18.   Rather, the Court re-emphasized that the RICO Judgment “bars any and all

acts to monetize or profit from the Ecuador Judgment, including without limitation sale,

assignment, pledge, transfer or encumbrance of any interest therein.” (Dkt. 2209 at 52.)

         19.   Accordingly, “in the Court’s view,” Donziger “violated paragraph 5 [of the

RICO Judgment] via his sales and efforts to sell interests in the Ecuador Judgment

irrespective of whether the interests sold were in Donziger’s contingent fee interest or the

Ecuadorian Parties’ interests in the Ecuador Judgment itself.” (Dkt. 2209 at 52.)

         20.   “In the last analysis,” however, the Court found it “unnecessary” to base its

contempt holding under Paragraph 5 on this ground. Instead, “the Court elect[ed] to rest

its decision” on the ground that “Donziger, in consequence of his sales, has profited

extensively from the Ecuador Judgment in violation of the RICO Judgment.” (Dkt. 2209

at 52–53.)

         21.   On May 27, 2019, Donziger appealed the Donziger Contempt Ruling to the

Second Circuit. (Dkt. 2211.) The appeal remains pending.




                                             7
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 8 of 37




C.     Page’s Role Before the RICO Judgment

       22.     Page, a lawyer, is managing attorney of his own law firm, Forum Nobis

PLLC. (Dkt. 2209 at 32.) Page, through Forum Nobis, has two clients: Donziger, and the

FDA. (Declaration of Aaron Marr Page, dated Oct. 3, 2019, Dkt. 2355 (“Page Decl.”) ¶ 4;

Champion Decl., Ex. 7 at 9:17-10:5, 10:11-21.) Page also represented some of the

individual Ecuadorian plaintiffs, known as “LAPs.” (Champion Decl. Ex. 7 at 10:17-19.)

       23.   Page first met Donziger while in law school and began working full time for

Donziger in 2005 after graduating from law school. (Champion Decl. Ex. 11 at 1.)

       24.   Page worked for Donziger until March 2007, when Page joined the law firm

of Cleary, Gottlieb Steen & Hamilton as an associate attorney. Even after joining that

firm, Page continued to assist Donziger. (Champion Decl. Ex. 12 at 274:7-9, 274:22-

275:10, Ex. 13 at 1.)

       25.   Page assisted Donziger with the Ecuador case and was involved in the

efforts to procure the Ecuador Judgment. See, e.g., Donziger, 974 F. Supp.2d at 410 n.

198, 421; see also 970 F. Supp. 2d 214, 225 (S.D.N.Y. 2013) (opinion before trial)

(quoting Donziger in connection with the RICO case identifying Page as having “deep

factual knowledge of the case”); No. 11-cv-691 (LAK), 2013 WL 1087236, at *18 n.161

(S.D.N.Y. March 15, 2013) (discovery ruling) (identifying Page email attaching and

commenting on briefing in the Ecuador case). 5




5 Chevron’s motion papers provide additional evidence of Page’s involvement in the
Ecuador case. (Chevron Memorandum of Law, Dkt. 2316, at 8-10.) The Court need not
address that matter further as it is not material to determining whether Page should be
held in contempt with respect to the RICO and Default Judgments.

                                           8
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 9 of 37




       26.   Page, through Forum Nobis, has represented Donziger as a client since

2010. (Champion Decl. Ex. 7 at 9:17-10:5.) Page played a “key advisory role” to Donziger

at the RICO trial and was “at the hub of most of the critical work getting done”. (Champion

Decl. Ex. 16 at ¶ 4.) As Page describes it, his work for Donziger and his Ecuadorian

clients has consisted of (1) direct representation of Donziger on a select number of

matters; (2) provision of legal advice and research in a “secondary” or “supplemental

advisory capacity”; and (3) draftsmanship and administrative work for Donziger, including

preparation and revision of documents. (Page Decl. ¶ 4.)

       27.   Over the years Page has worked with Donziger, Page has received

payments totaling more than $514,000 from Donziger and Donziger’s investors. (See

Declaration of John Slavek, dated Aug. 28, 2019, Dkt. 2318 (“Slavek Decl.”) Ex. 1. 6)

D.     Page’s Actions After the RICO Judgment

       28.   Page Assisted With Solicitation of and Drafting Contracts for

Investors: Page has played an active role in Donziger’s efforts following the RICO

Judgment to enter into investment contracts to monetize and profit from the Ecuador

Judgment.

       29.   For example, between July and December 2016, Page revised form

investor contracts. (Champion Decl. Ex. 38, 45-48.)

       30.   Page also helped draft and manage the specific investor agreements

contributing to the more than two-million dollars raised by Donziger. In particular, in the

latter half of 2016, December 2017, and January 2018, Page drafted, revised or otherwise


6 At the Hearing, the parties stipulated to the veracity of the Slavek Declaration. (Tr. at
3:7-13, 4:18-19.)

                                            9
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 10 of 37




assisted with investment contracts for John Van Merkensteijn (of WDIS Finance LLC) and

David Yass (of Wellback Partners), Ian Watson (of Indigenous People Limited), Tony

Abbiati, Cliff Eisler and Glenn Krevlin. (Champion Decl. Ex. 50-70.)

      31.    Page also participated in negotiations with investors purchasing shares in

potential recovery from the Ecuador Judgment. (Champion Decl. Ex. 47.)

      32.    In a potential ten-million-dollar transaction with Daniel Israel, Page specified

that his own fee should come out of someone’s share of the transaction fee other than

Donziger’s (specifically Josh Rizack) so as not to reduce Donziger’s take from the

investment. (Champion Decl. Ex. 47) (“I would be loath to take anything from your portion

. . . . I think apart from the transaction fee, you would be justified in paying yourself a

percentage of your arrears?”).

      33.    From time to time, Page also advised Donziger on legal aspects of the

investor contracts and Donziger’s authority under them. (Champion Decl. Ex. 71-76.)

      34.    Page also assisted Donziger with, or advised Donziger about, solicitations

for investment in the Ecuador Judgment, including, for example, preparing materials to

share with investors, advising about application of the securities law to the investment

solicitations, and recommending that Donziger obtain professional websites to improve

investor presentations. (Champion Decl. Ex. 81-82; Dkt. 2209 at 20.)

      35.    Page also assisted Donziger in responding to investor inquiries, such as

those about how percentage interests would be paid out in the event of recovery and

calculation of interest. (Champion Decl. Ex. 78-80.)

      36.    A particularly notable example of Page’s helping to respond to investors

came on August 4, 2016, when the lawyers for one investor complained that Donziger

                                            10
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 11 of 37




had inaccurately represented the Court’s finding that the Ecuador Judgment had “copied

extensively from eight LAP internal work product documents – documents which were not

in the record, which Zambrano denied having used, and the presence of which in the

Judgment defendants could not explain.” (Champion Ex. 77 at 2 (quoting Dkt. 1874 at

218).) Page drafted Donziger’s response: “As for dear Judge Kaplan’s quote, it is a typical

masterwork of false and misleading information.” (Id. at 1.)

      37.    Page Collaborated with Donziger to Financially Reward Themselves:

In addition to facilitating investments in the Ecuador Judgment, Page also worked with

Donziger to transfer interests in the Ecuador Judgment to financially benefit themselves.

Page accomplished this primarily by drafting various agreements.

      38.    With help from Donziger, in July 2016, Page drafted an agreement awarding

himself a 0.25% interest in the Ecuador Judgment, which Page described as a “small

contingency contract with the FDA to fund part of my work on the case.” (Champion Ex.

101-103.) After Donziger lobbied the FDA to sign the agreement, it was executed in

January 2017. (Champion Ex. 103 at 5.)

      39.    Page also drafted a service agreement for Donziger through which the FDA

reaffirmed the validity of Donziger’s interest in the Ecuador Judgment and guaranteed

Donziger payment out of the FDA’s share in the event that Donziger’s interest were held

to be invalid. (Champion Decl. Ex. 83.) Page’s work culminated in Donziger’s November

2017 retainer agreement with the FDA. (Dkt. 2091-23.) That agreement reaffirmed

Donziger’s interest and granted Donziger a new personal interest in the Ecuador

Judgment, which the Court determined should have been transferred to Chevron under

Paragraph 1 of the RICO Judgment.         (Dkt. 2209 at 36-40.)    Unlike earlier retainer

                                            11
    Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 12 of 37




agreements, the 2017 retainer agreement gave Donziger the final say in disposition of

litigation funds. (Compare Dkt. 2091-21 and 2091-22 with Dkt. 2091-23; Tr. at 11-12.)

       40.    Page also drafted an agreement that extinguished a personal debt of

Donziger in exchange for an interest in the Ecuador Judgment. In December 2017,

Donziger requested from Page a “superseding instrument that nullified” a “personal

promissory note” by which investor Roger Waters had loaned Donziger $102,000.

(Champion Decl. Ex. 84.) Page drafted a superseding investment agreement with Waters

for $152,000, which included the $102,000 that Waters lent to Donziger personally, in

exchange for a percentage of the Ecuador Judgment. (Champion Decl. Ex. 85-86.)

Following further editing by Donziger, Waters signed the agreement in February 2017.

(Champion Decl. Ex. 86-88.) Waters then paid Donziger directly in an amount of only

$50,000. (Dkt. 2115-1, Ex. 2.) In short, Page assisted Donziger in financially benefitting

from the Ecuador Judgment by extinguishing Donziger’s personal one-hundred and two-

thousand-dollar debt. 7

       41.    After the Default Judgment, which enjoined the FDA and its agents and

attorneys from “selling, assigning, pledging, transferring or encumbering any interest [in

the Ecuador Judgment” (Dkt. 1985 ¶ 4), Page drafted contracts transferring interests in




7 At the Hearing, Page denied knowing that the $102,000 was to extinguish Donziger’s
debt to Waters; rather, Page testified that he thought the extra $102,000 was a “donation.”
(Tr. at 67.) This testimony, however, was not reliable. For example, when asked why a
“donation” would require a previous agreement that needed superseding, Page
responded “Yeah. That’s a good question.” (Tr. at 67:12-14.) And, the email trail clearly
and convincingly shows that Page was aware that the Waters’ agreement extinguished
an earlier debt. (See Champion Decl. Ex. 84.) Meanwhile, no record evidence supports
Page’s contention that the $102,000 was a “donation.”

                                            12
    Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 13 of 37




the Ecuador Judgment to a Canadian activist and Canadian attorneys in April and May

2018. (Champion Decl. Ex. 91-92.)

       42.    Separate from his contingency payment agreement with the FDA, between

March 2014 and March 2019, Page was paid $107,000 and Forum Nobis was paid

$67,500, out of investor funds. (Slavek Decl. Ex. 1.)

       43.    Page Transferred FDA Investor Funds to Donziger’s Personal

Account. To receive and disburse investor monies, an assistant to Donziger, Mary

Sullivan, had created a bank account called “CWP” (standing for “Chevron Will Pay”).

(Declaration of Mary K. Sullivan, dated Sept. 28, 2018, Dkt. 2116 (“Sullivan Decl.”), ¶¶

49-50.) After Sullivan left her position with Donziger, and after the Default Judgment had

been entered, Sullivan sent to Page two cashier checks totaling $342,045.16 made

payable, at Page’s instructions, for the benefit of FDA (Dkt. 2209 at 27-29 (citing Sullivan

Decl. ¶¶ 56-59 & Ex. 39).) Those funds represented the remaining balance of the CWP

account, less expenses. (Sullivan Decl. ¶¶ 57-60.) Page received the funds into his

Forum Nobis client trust account. (Page Decl. ¶ 11.)

       44.    On May 8, 2018, pursuant to Donziger’s direction, Page wired the same

amount to Donziger’s personal bank account. (Dkt. 2209 at 29-30; Page Decl. ¶ 11.)

Two days later, Donziger transferred the funds into a business account, then transferred

$50,000 back to Forum Nobis as payment for Page’s legal services, $35,000 to

Donziger’s own personal checking account, and $125,000 into another business

account. 8 (Dkt. 2209 at 32-33; Page Decl. ¶ 11.)


8 By transferring funds to Donziger’s personal account, Page participated in the
mishandling and commingling of client funds that he and Donziger caused to flow into
and out of Donziger’s personal and non-client-trust accounts in violation of their ethical
                                         13
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 14 of 37




      45.    Page attempted to justify the transfer of funds to Donziger by preparing, in

consultation with Donziger, an “email memorandum” advancing a purported narrow

“understanding” of the RICO and Default Judgments and affirming that Page is “aware of

no Order” precluding transfers of any funds he received on behalf of FDA. (Champion

Decl. Ex. 106-107.) The Court, however, already has rejected that “understanding” as

meritless and contrary to the Court’s April 25, 2014 opinion denying a stay of the RICO

Judgment. (Dkt. 2209 at 45-53.)

                             Standards for Civil Contempt

       When a party fails to comply with a court order, he or she may be held in civil

contempt if “(1) the order the contemnor failed to comply with is clear and unambiguous,

(2) the proof of noncompliance is clear and convincing, and (3) the contemnor has not

diligently attempted to comply in a reasonable manner.” Paramedics Electromedicina

Comercial, Ltda v. GE Medical Systems Information Technologies., Inc., 369 F.3d 645,

655 (2d Cir. 2004) (citing King v. Allied Vision, Ltd., 65 F.3d 1051, 1058 (2d Cir. 1995));

see also CBS Broadcasting, Inc. v. FilmOn.com, Inc., 814 F.3d 91, 98 (2d Cir. 2016)

(reciting and applying the Paramedics factors). All three elements must be met before

contempt sanctions may be imposed. King, 65 F.3d at 1058; New York State National

Organization. for Women v. Terry, 886 F.2d 1339, 1351 (2d Cir. 1989).             It is not

necessary, however, to “establish[ ] that the violation was willful.” Paramedics, 369 F.3d

at 655 (citing Donovan v. Sovereign Securities Ltd., 726 F.2d 55, 59 (2d Cir. 1984)). The



obligations as attorneys. (See Expert Report of Dr. Moore, Dkt. 2269, at 5-10.) In the
Donziger Contempt Ruling, the Court observed “that the commingling of client and
personal funds . . . that seems to have gone on here is extraordinary.” (Dkt. 2209 at 55
n.177.)

                                            14
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 15 of 37




movant bears the burden of establishing that the requirements for contempt are met.

Latino Officers Association City of New York, Inc. v. City of New York, 558 F.3d 159, 164

(2d Cir. 2009).

       An order is clear and unambiguous when it “leaves no uncertainty in the minds of

those to whom it is addressed” and instead allows them “to ascertain from the four corners

of the order precisely what acts are forbidden.” King, 65 F.3d at 1058 (internal citations

and quotation marks omitted); see also Chao v. Gotham Registry, Inc., 514 F.3d 280, 292

(2d Cir. 2008) (“[T]he decree underlying contempt must be sufficiently clear to allow the

party to whom it is addressed to ascertain precisely what it can and cannot do.”). “The

proper analysis focuses on ‘whether [the order] unambiguously proscribes the challenged

conduct,’ not whether it is ‘clear in some general sense.’” Medina v. Buther, No. 15 Civ.

1955, 2019 WL 581270, at *25 (S.D.N.Y. 2019) (quoting Chao, 514 F.3d at 292).

       “A plaintiff must also clearly and convincingly demonstrate that ‘defendants did not

. . . comply with the order.’” Medina, 2019 WL 581270 at *25 (quoting Latino Officers, 558

F.3d at 164. For civil contempt, “this clear and convincing standard requires ‘proof

adequate to demonstrate a reasonable certainty that a violation occurred.’” Id. (quoting

BeautyBank, Inc. v. Harvey Prince LLP, 811 F. Supp. 2d 949, 956 (S.D.N.Y. 2011)

(internal quotation omitted)).

       As for the third requirement, “the court must determine ‘whether defendants have

been reasonably diligent and energetic in attempting to accomplish what was ordered.’”

Medina, 2019 WL 581270 at *25 (quoting Powell v. Ward, 487 F. Supp. 917, 933

(S.D.N.Y. 1980), aff'd and modified, 643 F.2d 924 (2d Cir. 1981)). “When a defendant

acts based on what appears to be ‘a good faith and reasonable interpretation of [the

                                            15
    Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 16 of 37




court’s order],’ he should not be held in contempt.’” Id. (quoting Vertex Distribution, Inc.

v. Falcon Foam Plastics, Inc., 689 F.2d 885, 889 (9th Cir. 1982) (alteration in original)).

A defendant is not reasonably diligent, however, when they ignore a court order “or take

only superficial actions that strain ‘both the language and intent of the order.’” Id. (quoting

Powell, 487 F. Supp. at 933-34). “It is even more troubling when a defendant takes

actions ‘that contravene the provisions of the order.’” Id. (quoting Powell, 487 F. Supp. at

934).

        In finding Donziger in contempt of Paragraphs 1 and 5 of the RICO Judgment

(Dkt. 2209), the Court already has determined that the injunctive provisions of the RICO

Judgment are clear and unambiguous, 9 that proof of Donziger’s non-compliance is clear

and convincing, and that Donziger did not make diligent efforts to comply. The question

here is whether Page, knowing of the RICO and Default Judgments, violated their

injunctive provisions either while acting as Donziger’s attorney or agent, or by acting in

concert with Donziger to violate them.

              Standards for Holding Non-Parties Like Page in Contempt

        Non-parties can be found in contempt of an injunction. An injunction “bind[s]” an

enjoined party’s “officers, agents, servants, employees, and attorneys,” and “other

persons who are in active concert or participation” with the foregoing, so long as the

nonparty has “actual notice” of the injunction. Fed. R. Civ. P. 65(d)(2); see also Dkt. 1875

¶ 8. When such a nonparty “knowingly assists a defendant in violating an injunction,” the



9 Because the relevant parts of the injunctive provisions of the Default Judgment track
those of the RICO Judgment, the Default Judgment injunctive provisions are just as clear
and unambiguous.

                                              16
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 17 of 37




nonparty “subjects himself to civil as well as criminal proceedings for contempt.” United

States v. Paccione, 964 F.2d 1269, 1274 (2d Cir. 1992) (quoting Alemite Manufacturing

Corp. v. Staff, 42 F.2d 832, 832 (2d Cir. 1930)); see also Wright & Miller, 11A Fed. Prac.

& Proc. Civ. § 2956 (3d ed.) (“[N]onparties who have actual notice of an injunction and

are guilty of aiding or abetting or acting in concert with a named defendant or the

defendant’s privy in violating the injunction[] . . . may be held in contempt.”). This

contempt authority over nonparties “gives force to injunctions and prevents parties from

violating them by proxy.” Eli Lilly & Co. v. Gottstein, 617 F.3d 186, 195 (2d Cir. 2010).

       To establish a nonparty’s contempt, the moving party must show that: (1) the

nonparty had “actual notice” of the injunction, Fed. R. Civ. P. 65(d)(2); and (2) the

nonparty either (i) violated the injunction while acting as an enjoined party’s “officer[],

agent[], servant[], employee[], [or] attorney[,]” Fed. R. Civ. P. 65(d)(2)(B); Aviv v. Brainard,

No. 18-CV-5088 (PKC), 2018 WL 4927912, at *3 (S.D.N.Y. Oct. 11, 2018), or (ii) was “in

active concert or participation” with the enjoined party, or the party’s “officers, agents,

servants, employees, [or] attorneys,” in violating the injunction, Fed. R. Civ. P.

65(d)(2)(C); Bear U.S.A., Inc. v. Kim, 71 F. Supp. 2d 237, 246 (S.D.N.Y. 1999) (Kaplan,

J.). Here, Page’s conduct implicates both categories of non-party contempt: he acted as

both Donziger’s and the FDA’s attorney and agent and also acted in concert with

Donziger. 10 Similarly, Page can be held in contempt of the Default Judgment to the extent

he acted as the FDA’s attorney and agent.


10 The record is not entirely clear on which occasions Page acted in his capacity of
representing Donziger or FDA as an attorney or instead merely acted in concert with
Donziger. But the Court need not make that specific determination as both Donziger and
the FDA are bound by the RICO and Default Judgments, and in all relevant
circumstances, Page acted in concert with Donziger.
                                          17
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 18 of 37




              The Court Has Jurisdiction Over Page and Forum Nobis,
                But the Instant Motion Should Be Held in Abeyance

       Between them, the parties raise two jurisdictional arguments. Chevron asserts

that the Court has personal jurisdiction over Page and Forum Nobis because courts

“routinely exercise personal jurisdiction in contempt proceedings over nonparties on the

basis that nonparties may not assist, aid, or abet a violation of an order that directly binds

a party . . . over whom the court has personal jurisdiction.” Aviv, 2018 WL 4927912 at *1

(collecting cases). This Court agrees, and Page does not argue otherwise.

       Page instead raises a subject matter jurisdiction argument, arguing that Donziger’s

appeal of the Donziger Contempt Ruling divests this Court of jurisdiction. (Opp. at 9-10,

citing Griggs v. Provident Consumer Discovery Co., 459 U.S. 56, 58 (1982) (an appeal

“divests the district court of its control over those aspects of the case involved in the

appeal”).) As Page puts it, “Because the [instant motion] relies directly on the contempt

finding now on appeal and expressly and implicitly seeks to expand it, and because

resolution of the Motion could require the Court to re-engage and re-analyze issues and

aspects of the case now on appeal,” the motion “sits squarely in the ‘aspect of the case

involved in the appeal.’” (Opp. at 10., citing Hom Sui Ching v. United States, 298 F.3d

174, 180 n.5 (2d Cir. 2002).)

       The Court briefly addressed this issue at an earlier juncture. On May 23, 2019,

the Court issued its decision holding Donziger in contempt but inadvertently did not

include a statement of whether the Court denied or granted so much of the motion as

sought to hold Donziger in contempt of a particular paragraph of a discovery protocol.

(Dkt. 2209.) The Court then issued an order finding Donziger in contempt of that particular

provision. (Dkt. 2219.) Donziger moved to vacate that order, arguing that the Court was
                                             18
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 19 of 37




divested of jurisdiction to issue the order because Donziger already had appealed the

order finding him in contempt of other provisions of the discovery protocol. (Dkt. 2221.)

The Court denied Donziger’s motion. (Dkt. 2233.) Acknowledging the divestiture rule,

the Court held that a notice of appeal “does not – and cannot – strip the district court of

and vest in the court of appeals jurisdiction over any issues not already decided in the

lower court.” (Id. (citing Webb v. GAF Corp., 78 F.3d 53, 55 (2d Cir. 1996).)

       Applying that rubric here, the Court would not be divested of jurisdiction by

Donziger’s appeal of the decision holding him in contempt because that decision made

no determination with respect to whether Page was in contempt. Were it otherwise, a

contemnor’s appeal would result in a de facto stay of this Court’s orders and judgments

as they applied to other persons, which the Court already has recognized is contrary to

established precedent. (Dkt. 2233 at 2 & n.2 (adopting Chevron’s arguments in ¶¶ 2&3

of Dkt. 2228).)

       That said, the instant motion presents a different situation than the earlier

discovery protocol motion. In the earlier motion, the Court simply supplemented its

previous order to address contempt with respect to a provision that had not already been

previously ruled on and which had been inadvertently omitted from the earlier decision.

Here, in contrast, whether Page should be held in contempt for assisting with or

participating in Donziger’s contemptuous conduct is dependent at least in part on how the

decision holding Donziger in contempt fares on appeal. Indeed, Page cannot be held in

contempt for “assisting” Donziger in conduct that is not ultimately found to be

contemptuous. See Levin v. Tiber Holding Corp., 277 F.3d 243, 250 (2d Cir. 2002) (“The

district court erroneously held that Tiber aided and abetted a violation of the court order

                                            19
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 20 of 37




without reaching the predicate question of whether Ardra itself committed contempt”);

Matrix Essentials v. Quality King Distributors, Inc., 346 F. Supp. 2d 384, 393 (E.D.N.Y.

2004) (“any aider and abettor liability can be imposed only if the court holds that those

actually bound by the . . . Injunction have violated its terms”).

       Under these circumstances, the concerns underlying the divestiture rule come into

play. The scope of divestiture is “guided by concerns of efficiency,” United States v.

Rodgers, 101 F.3d 247, 251 (2d Cir. 1996), and designed “to avoid confusion or waste of

time resulting from having the same issues before two courts at the same time.” United

States v. Salerno, 868 F.2d 524, 540 (2d Cir. 1989) (internal citation omitted). Here,

issues on which Page’s contempt hinges are currently before the Second Circuit Court of

Appeals. To make a determination on the instant motion that may have to be revisited in

light of whatever the Second Circuit does invites potential inefficiency and inconsistency.

       Accordingly, although this Court does not believe that Donziger’s appeal of the

decision finding him in contempt necessarily divests this Court of jurisdiction over the

instant motion seeking to hold Page in contempt, this Court believes the interests for

which the rule exists merit holding the instant motion in abeyance pending determination

by the Second Circuit of Donziger’s appeal.

       Even so, in the event the District Court Judge proceeds with a determination on

the merits, this Court sets forth its analysis regarding whether Page should be held in

contempt.




                                             20
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 21 of 37




           Page Should Not Be Held in Contempt for Monetizing Activity

       As set forth in the Findings of Fact, Page engaged in at least four types of conduct

that could expose him to contempt of the RICO and Default Judgments. 11 First, he acted

in concert with Donziger to monetize the Ecuador Judgment by drafting investor contracts,

helping with investor solicitation materials, and advising and preparing responses to

investors. Second, Page assisted Donziger in furthering Donziger’s ability to profit from

the Ecuador Judgment, such as by drafting the agreement that extinguished Donziger’s

debt in return for a percentage of any recovery from the Ecuador Judgment. Third, Page

transferred funds to Donziger that should have been transferred to Chevron. Fourth,

Page received and retained for himself a .25% interest in the Ecuador Judgment.

       Page argues that he cannot, or at least should not, be held in contempt for the first

category: i.e., his work to monetize the Ecuador Judgment.          Page is correct.   The

Donziger Contempt Ruling detailed Donziger’s brazen conduct in monetizing the Ecuador

Judgment. The Court thus expressed its “view” that Donziger violated Paragraph 5 of the

RICO Judgment “via his sales and efforts to sell interests in the Ecuador Judgment

irrespective of whether the interests were in Donziger’s contingent fee interest or the

Ecuador Parties’ interests in the Ecuador Judgment itself.” (Dkt. 2209 at 52.) Ultimately,

however, the Court “elected” not to base its decision finding Donziger in contempt on

violation of the monetization provisions. (Dkt. 2209 at 53.) It would be inequitable for

Page to be found in contempt for acting in concert or aiding and abetting that same


11Page does not dispute that he is bound by the RICO and Default Judgments’ provisions
binding “the parties’ officers, agents, servants, employees and attorneys” and “other
persons who are in active concert or participation” with those persons or parties as
dictated by both the language of the Judgments and Fed. R. Civ. P. 65(d)(2).

                                            21
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 22 of 37




conduct when that conduct did not ground the Court’s finding of contempt against

Donziger. 12 Levin, 277 F.3d at 250; Matrix Essentials, 346 F. Supp.2d at 393.

       Accordingly, Page should not be held in contempt of Paragraph 5 of the RICO

Judgment for assisting Donziger with monetizing the Ecuador Judgment.             The only

relevant inquiry then is whether Page is in contempt of Paragraph 1 of the RICO Judgment

and Paragraph 1 of the Default Judgment.

               Page Committed Other Acts That Qualify as Contempt

       The Findings of Fact as set forth above establish that Page may be held in

contempt for violating the RICO and Default Judgments by assisting Donziger in

extinguishing Donziger’s personal debt, failing to turn over to Chevron money traceable

to the Ecuador Judgment, and retaining his .25% interest in the Ecuador Judgment

received from the FDA. 13

A.     Page Committed Contempt by Assisting Donziger to Extinguish Personal
       Debt with Ecuador Judgment Funds
       Page knew of the RICO Judgment on or about the day it issued (a fact that Page

does not dispute); and the Court already has held that the terms of that provision are clear




12Chevron faults Page for “dismissing” the Court’s findings with respect to Donziger and
monetization of the Ecuador Judgment, but nevertheless acknowledges that its claim of
Page’s contempt arises from his “assisting Donziger and the FDA,” and does not mount
a serious effort in reply to justify finding Page in contempt for assisting Donziger with
monetization. (Chevron Reply at 7-8.)
13 The Court does not find it necessary to address the question of whether Page engaged
in contempt by drafting agreements transferring interests in the Ecuador Judgment to
Canadian lawyers and a Canadian activist. See Findings of Fact ¶ 41. Moreover, in its
request for compensatory sanctions, Chevron does not identify any specific damages
associated with these incidents.

                                            22
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 23 of 37




and unambiguous. 14 The evidence clearly and convincingly shows that Page violated

Paragraphs 1 and 5 while acting as Donziger’s attorney or agent, and that Page acted in

concert or participated with Donziger in violating Paragraphs 1 and 5. See Fed. R. Civ.

P 65(d)(B) and (C).

       Paragraph 1 of the RICO Judgment “impose[d] a constructive trust for the benefit

of Chevron on all property, whether personal or real, tangible or intangible, vested or

contingent, that Donziger has received, or hereafter may receive, directly or indirectly, or

to which Donziger now has, or hereafter obtains, any right, title or interest, directly or

indirectly, that is traceable to the [Ecuador] Judgment of the enforcement of the Judgment

anywhere in the world” and requires Donziger to transfer any such property to Chevron.

(Dkt. 1875 ¶ 1.) The Court found that Donziger was in willful contempt of Paragraph 1

“by virtue of his profiting in the amount of $666,476.34 from the sale of interests of the

Ecuador Judgment and his failure to assign and transfer to Chevron that profit, which

constitutes property that Donziger has received, or to which he had a right, title or interest,

that is traceable to the Ecuador Judgment.” 15 (Dkt. 2209 at 69-70 ¶ 1c.)


14 Page equivocates about the extent of his familiarity with the RICO Judgment, saying
that he does not recall “closely studying” it but “had a strong impression of its scope and
effect.” (Page Decl. ¶ 6.) Page no doubt carefully reviewed and parsed the RICO
Judgment and its injunctive provisions as demonstrated, for instance, by the “email
memorandum” in which he purports to opine about the limits of the RICO Judgment.
(Champion Decl. Ex. 107.)
15 The Court also found Donziger in contempt of Paragraph 1 of the RICO Judgment by
failing to transfer to Chevron his interest in the Ecuador Judgment pursuant to the 2017
retainer agreement with the FDA. (Dkt. 2209 at 69 ¶1a.) To the extent Page assisted in
drafting Donziger’s retainer agreement (see Findings of Fact ¶ 39), there is no evidence
that Page facilitated Donziger’s failure to transfer his interest in the Ecuador Judgment to
Chevron. In any event, Donziger purged that particular contempt finding thus obviating
the issue with respect to Page. (Dkt. 2216 ¶ 4.)

                                              23
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 24 of 37




       Page assisted Donziger with profiting from the Ecuador Judgment in at least one

clear respect. Page drafted an investor agreement that extinguished a personal debt of

Donziger in the amount of $102,000 in exchange for a percentage interest in the Ecuador

Judgment. (Findings of Fact ¶ 40.) Page thus helped Donziger personally profit in the

amount of $102,000 traceable to the Ecuador Judgment in violation of Paragraphs 1 and

5 of the RICO Judgment.

       Page conspicuously does not address this particular event in his opposition

papers. Page does argue in reference to other acts that he had no knowledge of what

Donziger did with the money that he obtained in selling interests in the Ecuador Judgment

and had no influence over whether Donziger used the money for litigation financing, for

legal services, or personal use. (Opp. at 6; Tr. at 32.) In some instances that may have

been so. But in this particular instance, Page admittedly drafted the very agreement

extinguishing Donziger’s personal debt in exchange for an interest in the Ecuador

Judgment. (See Tr. at 68 (Page affirming that he “prepared or helped prepare” drafts of

that agreement).) And as set forth in the fact findings set forth earlier, the evidence

convincingly shows, notwithstanding Page’s equivocation at the hearing, that Page knew

how the funds (i.e., $102,000 of debt) provided in exchange for the interest were to be

used. 16


16 One aspect of the decision holding Donziger in contempt for profiting from sale of his
interest in the Ecuador Judgment but for which Page should not be held in contempt
based on the evidence before the Court is Donziger’s “selling, assigning, pledging,
transferring or encumbering part of his putative contingent fee interest to David Zelman
in exchange for approximately $11,000 worth of personal services.” (Dkt. 2209 at 70 ¶
3a.) Nothing before the Court on this motion indicates that Page participated in or
assisted Donziger with or even was aware of that particular transaction, and Chevron
does not identify it as one for which it seeks compensatory sanctions.

                                           24
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 25 of 37




       Page also seems to suggest that Donziger’s receipt of funds to compensate him

for debt or services does not necessarily mean that Donziger “profited” so as to generate

positive income. (See Opp. at 4 n.2.) Extinguishing debt to bring a negative balance to

zero arguably would be an example. But such a crabbed reading of RICO and Default

Judgments would make no sense in the context of the injunctive prohibitions and the

purpose served by them. See Medina, 2019 WL 581270 at *25 (efforts that “strain both

the language and intent of the order” cannot be considered a “reasonably diligent” reading

of a court order prohibiting a contempt finding) (internal quotation marks and citations

omitted).

B.     Page Committed Contempt by Acting in Concert with Donziger to Transfer
       to Themselves, Not Chevron, Funds Traceable to the Ecuador Judgment.
       Page received and then transferred $342,045.16 in FDA investor funds to

Donziger’s personal bank account. Those funds, initially held in the “Chevron Will Pay”

account, were traceable to the Ecuador Judgment. (Findings of Fact ¶ 43.) Page thus

violated Paragraph 1 of the RICO Judgment by transferring to Donziger funds traceable

to the Ecuador Judgment that the RICO Judgment requires be turned over to Chevron.

       Page asserts that he understood and intended that the funds would be used to

finance FDA litigation efforts despite being temporarily parked in Donziger’s personal

account. But even if that were so, Page indisputably facilitated delivery of traceable funds

away from Chevron and to Donziger’s personal account, a Paragraph 1 violation. What’s

more, Page engaged in a second violation when he accepted as payment $50,000 that

Donziger transferred back to Forum Nobis from the $342,045.16. (Findings of Fact ¶ 44.)

       Page’s transfer of and receipt of part of the $342,045.16 violates Paragraph 1 of

the RICO Judgment under either prong of non-party contempt liability. Page aided and

                                            25
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 26 of 37




abetted Donziger’s receipt of funds traceable to the Ecuador Judgment that should have

been paid to Chevron. At the same time, Page violated Paragraph 1 in his capacity as

Donziger’s agent who is bound by the terms of the injunctive provisions.

       The evidence also clearly and convincingly shows that Page’s acts with respect to

the $342,045.16 violated Paragraph 1 of the Default Judgment, the terms of which he

knew on or about the time it was issued on April 23, 2018. The Default Judgment

expanded the persons held liable in connection with the Ecuador Judgment, including the

FDA and all the LAPs. (Dkt. 1985 at 1 n.1, ¶ 6.3.) The terms of Paragraph 1 of the Default

Judgment, which are no less clear and unambiguous than their counterparts in the RICO

Judgment, imposed a constructive trust for the benefit of Chevron on all property received

by the Defaulted Defendants that is traceable to the Ecuador Judgment and required

those funds be transferred to Chevron. (Dkt. 1985 ¶¶ 1, 7.) That is exactly what Page

failed to do. Because Page’s receipt, temporary control and transfer of FDA funds

obtained from sales of interests in the Ecuador Judgment occurred in May 2018, after

entry of the Default Judgment (Findings of Fact ¶ 44), those acts violate Paragraph 1 of

the Default Judgment no less than the RICO Judgment.

C.     Page is In Contempt by Failing to Transfer to Chevron His Own Interest in
       the Ecuador Judgment.
       Page also is currently in contempt to the extent he has not transferred to Chevron

his .25% (or any additional percentage) interest in the Ecuador Judgment that he

possesses. (See Findings of Fact ¶ 38.) Without determining whether the transfer of that

interest to Page in 2016 violated the RICO Judgment, Paragraph 1 of the Default

Judgment imposes a constructive trust on any interest in the Ecuador Judgment

“received” by the FDA or its attorneys or agents and requires them to transfer the property

                                            26
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 27 of 37




to Chevron. (Dkt. 1985 ¶¶ 1, 7.) As FDA’s attorney, Page is bound by this provision. By

maintaining his ownership and control of the .25% interest that he “received” (and which

the FDA “received” before him), Page is in contempt of Paragraph 1 of the Default

Judgment.

                       Page’s Arguments Do Not Absolve Him

       In his defense, Page makes a number of arguments that do not stand up to

scrutiny. 17 To start, Page argues that finding him in contempt would be an “end run”

around the “substantive elements of contempt (and aiding and abetting liability).” (Opp.

at 11.) Page asserts that Chevron fails to meet its burden to show that his actions –

separate and apart from Donziger’s actions already found to be contemptuous – satisfy

the elements of either aiding and abetting liability or contempt. (Id.) Page is wrong on

both counts.

       First, the Court fully established Donziger’s underlying acts of contempt in the

Donziger Contempt Ruling. And the requisite elements needed to find Page in contempt

for participating in or aiding and abetting in Donziger’s contempt have been set forth and

satisfied above. Second, to the extent there are any acts for which the Court deems Page

to be in contempt but for which there is no underlying act of contempt by Donziger, this

Court concludes that all three elements of contempt have been proven: the injunctive

prohibitions are clear and unambiguous and bind Page as Donziger’s attorney or agent

no less than Donziger himself; the evidence of Page’s violations of those provisions is



17 Page also argues that he should not be held in contempt of Paragraph 5 for selling
interests in the Ecuador Judgment because the Court did not rest its contempt findings
against Donziger on that ground. (Opp. at 3-5.) As set forth earlier, this Court agrees.

                                           27
      Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 28 of 37




clear and convincing as set forth above; and, despite his protests to the contrary, Page

did not make diligent efforts to reasonably comply with the provisions he has violated; the

incidents described above are not ones that merely fell through the cracks or escaped

diligent efforts to prevent them. 18

        Page also argues that he lacked actual knowledge that the RICO Judgment

prohibited exchanging FDA’s interests in the Ecuador Judgment for litigation funds to be

used on behalf of the FDA in its continued efforts to enforce the Ecuador Judgment. As

support for his lack of knowledge, he cites to the “email memorandum” he authored setting

forth a narrow interpretation of the RICO Judgment. 19 (Opp. at 14; Champion Decl. Ex.

8.)    But the Court already has rejected that very same interpretation of the RICO

Judgment in finding Donziger in contempt. (Dkt. 2209 at 51-52); see also Taggart v.

Lorenzen, 139 S. Ct. 1795, 1802 (2019) (“A party’s subjective belief that she was

complying with an order ordinarily will not insulate her from civil contempt if that belief

was objectively unreasonable”). 20


18 “A contemnor’s failure to diligently comply with an order may only be excused if
compliance is ‘factually impossible.’ It is the defendant’s burden to prove ‘clearly, plainly
and unmistakably’ that ‘compliance is impossible.’” Jolen, Inc. v. Kundan Rice Mills, Ltd.,
No. 19-CV-1296, 2019 WL 2949988, at *3 (S.D.N.Y. July 9, 2019) (quoting Badgley v.
Santacroce, 800 F.2d 33, 36 (2d Cir. 1986) and Huber v. Marine Midland Bank, 51 F.3d
5, 10 (2d Cir. 1995)). Page has presented no proof of impossibility to comply, let alone
proof that is clear, plain and unmistakable.
19 Page’s constrained reading of the RICO Judgment is premised on his purported
interpretation of the Court’s decision denying stay of the RICO Judgment pending appeal.
See Chevron Corp. v. Donziger, 37 F. Supp.3d 653, 661 (S.D.N.Y. 2014). Indeed, Page’s
opposition is laced with repeated reference to the Court’s stay decision as justification for
his actions. (E.g., Opp. at 4, 5, 10, 13.)
20Page maintains that while the determination as to whether injunctive terms are clear
and unambiguous normally “is an objective one,” the standard for him, as an alleged aider
and abettor, should be subjective, grounded on actual knowledge. (Opp. at 14.) As set
                                          28
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 29 of 37




      In any event, this Court does not rest its contempt findings on monetizing interests

in the Ecuador Judgment in violation of Paragraph 5 of the RICO Judgment, just as the

Court ultimately did not rest Donziger’s contempt on that ground. Moreover, Page’s

argument fails to excuse his repeated violations of the Default Judgment, which expressly

applies to the FDA’s interests in the Ecuador Judgment.

                     Page’s Violations May Be Imputed to Forum Nobis

      Forum Nobis, Page’s law firm, is also in contempt as a result of Page’s

contemptuous actions. Where a contemnor “exercise[s] complete domination over [a]

corporation” and uses that entity to engage in contemptuous behavior, the contemnor’s

conduct can be imputed to the entity to find it in contempt as well. Telenor Mobile

Communications AS v. Storm LLC, 587 F. Supp. 2d 594, 619 (S.D.N.Y. 2008), aff’d, 351

F. App’x 467 (2d Cir. 2009); see also Spectacular Venture, L.P. v. World Star

International, Inc., 927 F. Supp. 683, 685 (S.D.N.Y. 1996) (Kaplan, J.) (holding non-party

individual in contempt for his violations of a judgment binding a defendant organization,

finding that “[a]s a practical matter, the defendant and [the individual] are one and the

same” given that the individual served as “president and principal” of the organization).

      The evidence shows that Forum Nobis is a one-man operation with no other

employees and is controlled entirely by Page. (Champion Decl. Ex. 12 at 6:10-7:2, 11:14-

20.) And Page used his alter-ego law firm to violate the RICO Judgment and Default

Judgment, such as when, as the Court has already found, “Forum Nobis – of which Aaron

Marr Page is managing attorney – transferred the $342,045.16 that Page had received



forth above, however, the issue is moot given that this Court does not base a contempt
finding under the RICO Judgment on Page’s litigation financing activity.

                                            29
      Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 30 of 37




from Sullivan’s CWP account just a few days before into Donziger’s new personal

account.” (Dkt. 2209 at 29-30, 32.) Because Page, an individual, effectively controls

Forum Nobis to the point of dominance and has used it as an instrument to perpetrate

acts in contempt of this Court’s orders, Forum Nobis should be held in contempt as well. 21

                                   Contempt Sanctions

         Sanctions for civil contempt have both a compensatory and a coercive component.

“Under traditional principles of equity practice, courts have long imposed civil contempt

sanctions to coerce the defendant into compliance with an injunction or compensate the

complainant for losses stemming from the defendant's noncompliance with an injunction.”

Taggart, 139 S. Ct. at 1801 (internal quotation marks and citation omitted); see also

Weitzman v. Stein, 98 F.3d 717, 719 (2d Cir. 1996) (“sanctions for civil contempt serve

two purposes: to coerce future compliance and to remedy any harm past noncompliance

caused the other party”); CBS Broadcasting, 814 F.2d at 101 (“Civil sanctions have two

purposes: to coerce compliance with a court order and to compensate a plaintiff.”).

         Chevron asks for judgment imposing sanctions on Page and Forum Nobis: (1)

holding Page and Forum Nobis jointly and severally liable with Donziger for the money

judgments entered by the Court against Donziger in the contempt proceedings against

him in the amounts of $666,476.36 and $3,433,384.30; (2) requiring Page and Forum

Nobis to pay Chevron for the $342,045.16 that they transferred to Donziger (recognizing

and accounting for the fact that $31,554.71 of that amount is contained within the

judgment for $666,476.36); (3) assigning to Chevron any and all interests owned by Page



21   Page has not attempted to argue otherwise in opposition.

                                            30
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 31 of 37




or Forum Nobis in the Ecuador Judgment; and (4) awarding Chevron attorneys’ fees.

(Dkt. 2315 at 2.) Page’s opposition does not address the relief requested at all. This

Court recommends that some but not all of the requested contempt sanctions be granted.

A.     Standards for Contempt Sanctions

       Compensatory sanctions are meant to remedy the harm caused by the contemnor.

See Hutto v. Finney, 437 U.S. 678, 691 (1978) (a “remedial fine” for contempt

“compensates the party who won the injunction for the effects of his opponent’s

noncompliance.”). The purpose of compensatory sanctions is “not to vindicate the court’s

authority but to make reparation to the injured party and restore the parties to the position

they would have held had the injunction been obeyed.” Vuitton et Fils S.A. v. Carousel

Handbags, 592 F.2d 126, 130 (2d Cir. 1979). Indeed, once damages are established,

“[t]he district court is not free to exercise its discretion and withhold an order in civil

contempt awarding [them].” Id.; Weitzman, 98 F.3d at 720 (“It is error to withhold damages

that are supported by the record.”).

       Recovery of compensatory damages, however, is not a given. To establish a basis

for compensatory sanctions, “‘the moving party must demonstrate a causal connection

between the contemnor’s contemptuous behavior and the alleged damages.’” Broker

Genius Inc. v. Seat Scouts LLC, No. 17-CV-8627, 2019 WL 2462333, at *2 (S.D.N.Y.

June 13, 2019) (quoting Grand v. Schwarz, No. 15-cv-8779, 2018 WL 4026735, at *2

(S.D.N.Y. Aug. 23, 2018)). Moreover, the injured party may be compensated only for the

damages they can prove. Vuitton et Fils, 592 F.2d at 130.

       In contrast to compensatory sanctions, which look to the past, coercive sanctions

take aim at the future. “A sanction coerces a defendant when it ‘force[s] the contemnor

                                             31
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 32 of 37




to conform his conduct to the court's order.’” CBS Broadcasting, 814 F.3d at 101 (quoting

Terry, 159 F.3d at 93). Factors considered in determining whether to impose coercive

sanctions include “(1) the character and magnitude of the harm threatened by the

continued contumacy; (2) the probable effectiveness of any suggested sanction in

bringing about compliance; and (3) the contemnor’s financial resources and the

consequent seriousness of the burden of the sanction upon him.” Dole Fresh Fruit Co. v.

United Banana Co., 821 F.2d 106, 110 (2d Cir. 1987); see also Broker Genius, 2019 WL

2462333, at *2 (quoting and applying the Dole factors).

       Regardless of the type or amount (if any) of sanctions imposed, the district court

also “may award appropriate attorney fees and costs to a victim of contempt.” Weitzman,

98 F.3d at 719.     “In deciding whether to award fees, courts have focused on the

“willfulness of the contemnor’s misconduct.” Id.; see also Vuitton et Fils, 592 F.2d at 130

(“[I]t is appropriate for the court . . . to award the reasonable costs of prosecuting the

contempt, including attorney’s fees, if the violation of the decree is found to have been

willful.”). It remains an open question whether a finding of willfulness is required to award

fees. Jacobs v. Citibank, N.A., 318 F. App'x 3, 5 n.3 (2d Cir. 2008). However, while it

“may not necessarily be a prerequisite to an award of fees and costs, a finding of

willfulness strongly supports granting them.” Weitzman, 98 F.3d at 719. To survive

review after finding willfulness, a district court “would need to articulate persuasive

grounds for any denial of compensation for the reasonable legal costs of the victim of

contempt.” Id.




                                             32
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 33 of 37




B.     Compensatory Sanctions

       The Court finds that compensatory sanctions against both Page and Forum Nobis

are appropriate in the amount of $444,045.16. Of that, $102,000 is the personal profit to

Donziger he received, and which Page facilitated, by exchanging an interest in the

Ecuador Judgment for eliminating a personal debt. The remaining $342,045.16 is the

amount of funds that Page received and then transferred to Donziger’s personal account

rather than to Chevron as required by Paragraph 1 of both the RICO and Default

Judgments. Once he received those funds – funds raised in exchange for percentage

interests in the Ecuador Judgment – Page had an obligation to transfer them to Chevron,

regardless of whether he thought that the funds would be used to finance FDA litigation

efforts. Instead, Page transferred the funds directly to Donziger’s personal account.

Page should now be required to pay that same amount to Chevron to compensate it for

its loss. Indeed, the Court must impose these compensatory sanctions. Vuitton et Fils,

592 F.2d at 130; Weitzman, 98 F.3d at 720.

        In addition, as compensation for failure to comply with the requirement that he

transfer to Chevron any interest received in the Ecuador Judgment pursuant to Paragraph

1 of both the RICO and Default Judgments, Page and Forum Nobis should be ordered to

assign to Chevron the .25% interest and any additional percentage interest they own in

the Ecuador Judgment.

       The Court does not find, however, that Chevron has sufficiently established its right

to compensation from Page for the money judgments entered by the Court against

Donziger in the contempt proceedings against him in the amounts of $666,476.36

(compensatory sanctions) and $3,433,384.30 (attorneys’ fees). That is because Chevron

                                            33
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 34 of 37




has not clearly and convincingly demonstrated how Page’s specific contempt violations

as set forth above are tied to the amounts totaling $666,476.36. In other words, Chevron

has not shown to what extent Page caused, or contributed to, the events underlying the

specific amount of contempt sanctions against Donziger. See Broker Genius, 2019 WL

2462333, at *2 (“‘the moving party must demonstrate a causal connection between the

contemnor’s contemptuous behavior and the alleged damages’”) (quoting Grand, 2018

WL 4026735, at *2). Page clearly assisted or participated in some of Donziger’s contempt

violations. But the Court does not have before it proof as to whether Page did so with

respect to any or all of Donziger’s violations by which he profited in the amount of

$666,476.36.

       The Court also is not persuaded by Chevron’s argument that both Donziger’s 2017

retainer agreement with the FDA and the investor contracts gave Donziger unfettered

control over litigation funds. (See Motion at 27; Tr. at 26-27.) Chevron argues that by

having drafted those agreements, Page enabled Donziger to make personal use of

litigation funds traceable to the Ecuador Judgment, which is exactly what Donziger did.

Chevron did present proof that Donziger used funds from the $666,476.36 for his personal

expenses. (Slavek Decl. Ex. 2.) But Chevron makes too far a leap in tagging Page with

contempt for what Donziger actually did with the funds. Indeed, the language on which

Chevron relies on says that “the U.S. Representative [i.e., Donziger] shall retain final

authority regarding use of funds in the event of any conflict of opinion,” but that is

preceded by the requirement that the investment funds “shall be used to fund” the

litigation and that the investor is entitled to consult with Donziger regarding how the funds

are spent. (Champion Decl., Ex. 38.) That language could be construed simply to mean

                                             34
     Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 35 of 37




that Donziger has the unrestricted right to make the final decision as to how litigation

funds are to be used in the litigation. It does not necessarily provide a pathway to

personal use of funds. And if it is, then taking that path is on Donziger, not Page.

        Accordingly, the Court recommends that Page not be held jointly and severally

liable for Donziger’s contempt sanctions.

C.     Coercive Sanctions

       Chevron’s motion does not request, and this Court finds no reason to award,

separate coercive sanctions at this time.

D.     Reasonable Attorneys’ Fees

       Whether to award fees turns, at least in part, on whether Page acted willfully. That

is because even if not a pre-requisite to an award of fees, “a finding of willfulness strongly

supports granting them.” Weitzman, 98 F.3d at 719. “A contempt is willful where it is

‘committed with a specific intent to consciously disregard an order of the court, or where

the defendant knows or should reasonably be aware he or she is in the wrong.’” Objective

Solutions International, Ltd. v. Gammon, No. 07Civ. 2347, 2008 WL 538445, at *4

(S.D.N.Y. Feb. 25, 2008) (quoting Doral Produce Corp. v. Paul Steinberg Associates, Inc.,

347 F.3d 36 (2d Cir.2003) (discussing willfulness in the context of criminal contempt)).

       The record does not establish that Page had a “specific intent to consciously

disregard” either the RICO Judgment or the Default Judgment. Whether Page “knew or

should reasonably be aware [he was] in the wrong” is a closer call. As discussed earlier,

Page claims lack of actual knowledge that his activity violated the RICO Judgment given

his purported interpretation of its reach. But, again, the behavior to which that argument

is addressed is litigation financing, which this Court has made clear is not the basis for

                                             35
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 36 of 37




Page’s contempt. Rather, it is Page’s assistance in helping Donziger personally profit

from funds traceable to the Ecuador Judgment, Page’s transfer of funds to Donziger’s

personal account rather than to Chevron (as well as Page’s acceptance of $50,000 from

those same funds), and Page’s failure to transfer to Chevron his percentage interest in

the Ecuador Judgment. At the very least, Page should reasonably have been aware that

these acts were improper. Accordingly, a determination can be made that Page acted

willfully, albeit at the low end of the willful spectrum.

       That said, the Court has deep concerns about awarding Chevron its fees. First, a

great deal of Chevron’s motion for contempt focuses on conduct – monetizing the

Ecuador Judgment to finance litigation – that this Court has made clear should not be a

basis for finding Page in contempt. It would be inequitable for Page to underwrite

Chevron’s pursuit of unsuccessful claims and arguments. That is particularly so in light

of the Court’s explicit statements in the Donziger Contempt Ruling that it ultimately was

not finding Donziger in contempt for monetizing the Ecuador Judgment. Second, while

Page assisted Donziger underlying the events at issue, he was not the one “calling the

shots.” At all relevant times, Donziger led the way. While that alone is not an excuse,

this Court believes that in the context of this particular case, it is a relevant factor.

Accordingly, this Court recommends that attorneys’ fees not be awarded to Chevron.

                                         Conclusion

       For the foregoing reasons, this Court certifies the Findings of Fact set forth above

and recommends that the merits of Chevron’s motion to hold Page in contempt be stayed

pending determination of the appeal of the Donziger Contempt Ruling. In the event the

Court nevertheless proceeds on the merits, this Court recommends that Page be found

                                               36
   Case 1:11-cv-00691-LAK-RWL Document 2451 Filed 01/27/20 Page 37 of 37




in contempt for the specific acts and violations identified above.      The Court further

recommends compensatory sanctions to Chevron in the amount of $444,045.16 and a

mandate that Page and Forum Nobis assign to Chevron any percentage interest they

own in the Ecuador Judgment. Chevron’s motion should otherwise be denied.

         To the extent not discussed herein, the Court has considered the parties’

remaining arguments and finds them to be without merit. Pursuant to 28 U.S.C. §

636(b)(1) and Rules 72, 6(a), and 6(d) of the Federal Rules of Civil Procedure, the parties

shall have fourteen (14) days to file written objections to this Report and

Recommendation. Such objections shall be filed with the Clerk of the Court, with extra

copies delivered to the Chambers of the Honorable Lewis A. Kaplan, U.S.D.J., United

States Courthouse, 500 Pearl Street, New York, NY 10007 and to the Chambers of the

undersigned, United States Courthouse, 500 Pearl Street, New York, New York 10007.

Failure to file timely objections will preclude appellate review.

                                         Respectfully submitted,




                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:         January 27, 2020
               New York, New York

Copies transmitted to all counsel of record.




                                            37
